Citation Nr: 0835548	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  97-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the left knee from February 
18, 1998, until October 6, 2004.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right hip from February 18, 
1998, until October 6, 2004.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont.  

The veteran was initially awarded service connection for the 
two captioned disabilities, each effective February 18, 1998.  
The case has been remanded four times by the Board and once 
by the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2005 decision, the Board denied an 
initial rating greater than 20 percent for the left knee 
disability, but granted an increase from 20 to 40 percent 
effective October 6, 2004, the date of an examination that 
revealed that the veteran's disability had increased in 
severity.  The Board also denied an initial rating greater 
than 10 percent for the right hip disability, but granted an 
increase from 10 to 30 percent, also effective from October 
6, 2004.  

The veteran thereafter timely appealed the Board's August 
2005 decision to the Court.  In a Memorandum Decision dated 
in January 2008, the Court vacated that part of the Board's 
August 2005 decision that denied an initial rating in excess 
of 20 percent for degenerative joint disease of the left 
knee, an initial rating in excess of 10 percent for 
degenerative arthritis of the right hip, and extraschedular 
consideration for both the left knee and right hip 
disabilities, and remanded for further proceedings consistent 
with the Court's decision.  Thus, in accordance with the 
Court's January 2008 remand, the only issues before the Board 
at this time are as set forth on the title page.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999).

In its vacatur and remand, the Court found that the Board had 
improperly rejected the veteran's lay statements to a March 
1998 VA examiner regarding flare-ups of left knee problems, 
including instability of the left knee, and similar 
complaints regarding his right hip, because they were not 
corroborated by objective medical evidence.  In so finding, 
the Court determined that rejection of the veteran's lay 
statements was improper because the Board had done so without 
first analyzing the credibility and probative value of the 
veteran's lay statements.  

The Court also found that the Board had erred by failing to 
address evidence submitted by the appellant in determining 
that extraschedular consideration was not warranted.  That 
evidence included specifically a Social Security 
Administration (SSA) earnings statement, and the veteran's 
statement in support of his claim in which he stated that in 
the last few years he averaged only three days a week of work 
due to his disabilities.


FINDINGS OF FACT

1.  Prior to October 6, 2004, the veteran's degenerative 
joint disease of the left knee was manifested primarily by 
painful motion with full leg extension; flexion was limited 
to 90 degrees with reports of flare-ups with increased pain; 
there is X-ray evidence of degenerative joint disease of the 
left knee.

2.  Prior to October 6, 2004, the veteran's degenerative 
arthritis of the right hip was manifested primarily by 
painful motion with X-ray evidence of degenerative changes.

3.  There is no credible evidence showing unusual 
disabilities with respect to the veteran's left knee and 
right hip disabilities that are not contemplated by the 
rating schedule; a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.




CONCLUSIONS OF LAW

1.  Prior to October 6, 2004, the criteria for an initial 
rating in excess of 20 percent for degenerative joint disease 
of the left knee were not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5260, 5261 (2007).  

2.  Prior to October 6, 2004, the criteria for an initial 
rating in excess of 10 percent for degenerative arthritis of 
the right hip were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and June 2003, and June 2004.  (Although the complete notice 
required by the VCAA was not provided prior to the RO's 
adjudication of the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the veteran was prejudiced by 
late VCAA notice, or that the late notice requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.   Dingess, 19 Vet. 
App. at 490.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet. 
   
II.  Background

Service medical records show that the veteran suffered a 
simple, comminuted fracture of the mid-shaft of the left 
femur in an automobile accident in service in February 1955.  
His injuries included lacerations of the left knee, which 
were sutured.  The veteran underwent open reduction of the 
left femur fracture and fixation with insertion of a 
Kuntscher nail and bone grafting.  The bone donor site was 
the right ilium.  In April 1955, after wound healing and 
physical therapy, the veteran was returned to duty with a 
temporary profile for three months with restrictions on 
prolonged walking, marching, and he was allowed no jumping.  
At that time, the veteran walked with a moderate limp 
favoring the left lower extremity.  There was slight weakness 
of the gluteus medius on the left.   Range of motion of the 
left knee was from 175 degrees extension to 75 degrees 
flexion.  

The veteran was hospitalized again in late June 1955 with 
complaints of pain in the left hip area over.  Physical 
examination on admission revealed prominence of the nail 
protruding from the trochanter of the femur, with bursal 
formation over the nail.  During hospitalization, it was 
determined that the nail should not be removed for fear the 
veteran might fracture the femur, as the nail had been in 
place only five months.  The veteran was treated with a few 
weeks bed rest, and his pain subsided.  He was discharged to 
duty in late July 1955 and was given a profile change to 
prevent contact sports and strenuous activities.  The veteran 
was released from active military service in mid-August 1955.  

At a VA orthopedic and surgical examination in January 1956, 
the veteran reported that he was unable to bend his left leg 
fully and that his left thigh was weaker than the right.  
After examination, diagnoses included:  scar of right iliac 
crest at donor site of bone graft; deformity of the left 
thigh, residual of fractured femur, with callus formation and 
insertion of intramedullary pin; post-operative scar left 
thigh; and scars left knee with minimal limitation of flexion 
(asymptomatic).  In passing, the physician at a VA 
genitourinary examination in January 1956 noted that the 
veteran walked with a very slight limp on the left.

As noted, the issues before the Board concern the initial 
ratings for degenerative joint disease of the left knee and 
degenerative arthritis of the left hip, both of which have 
been determined to be related to residuals of the in-service 
left femur fracture, and for which service connection was 
granted effective from February 18, 1998.  Also before the 
Board is the issue of whether or not referral is warranted 
for extraschedular consideration.  

At a VA orthopedic examination in June 1997, the veteran 
reported aching in the left femur.  He said he walked with a 
slightly atypical gait and stated that he felt his left leg 
was slightly shorter and that there was some muscle wasting 
in the left thigh.  He also complained of some weakness in 
the right leg, which he said had lasted approximately a year 
after the accident in service.  The veteran also complained 
of tenderness over the right iliac crest area.  The veteran 
reported occasional flare-ups of pain and said they occurred 
approximately once a week.  He reported he took Ibuprofen and 
occasionally, in addition to this, an aspirin.

The June 1997 examiner described an 8-inch scar on the 
lateral left thigh.  She said the scar was neither tender nor 
fixed.  The right hip area revealed an 8 1/2-inch scar where 
the donor bone graft was taken.  She said there was no 
tenderness or fixation over this scar.  Hip flexion was 80 
degrees, bilaterally, and hip extension was 10 degrees, 
bilaterally.  There were small bilateral knee effusions 
without heat or redness.  The examiner referred to January 
1997 VA X-rays, which had shown mild degenerative changes of 
both hips.

At his February 1998 hearing at the RO, the veteran testified 
that the bone-grafting scar on his right hip hurt and was 
tender.  He said that the area became irritated because it 
was under his belt.  He testified that over the years since 
service he had had problems with his left knee, but it had 
given out on him perhaps two or three times.  He also 
testified that he had pains in his hips and had pain if he 
sat too long.  In addition, he testified that he no longer 
climbed ladders.  The veteran testified that his hip and knee 
problems were worse in rainy, damp weather and that he limped 
and was "semi-crippled" some days.

At a VA orthopedic examination in March 1998, the veteran 
complained of constant left knee pain, which he described as 
a sharp ache.  He said this was associated with weakness, 
stiffness and mild swelling, fatigability and lack of 
endurance.  The veteran said he had instability, which was 
usually activity driven and usually occurred early in the 
morning when his left knee would give out on him secondary to 
pain.  He said this occurred usually once every two weeks.  
The veteran denied any heat or redness and denied any locking 
of the left knee.  He stated that he was unable to kneel, 
especially on concrete.  He said he had to treat his left 
knee with an Ace wrap, 800 mg of Motrin three times a day, 
and Tylenol.

At the March 1998 examination, the veteran said he had flare-
ups of left knee symptoms during which any movement of the 
knee hurt.  He said they occurred after major activity and 
were aggravated by climbing stairs, climbing ladders, 
prolonged standing, prolonged driving, and changes in the 
weather.  He said the flare-ups occurred approximately once 
every two weeks.  The veteran said he had not had any 
dislocation, recurrent subluxation, or any inflammatory 
arthritis of the left knee.

At the March 1998 examination, the examiner reported that the 
left knee was not swollen.  It was tender over the 
prepatellar area, as well as the medial and lateral joint 
lines.  There was a negative anterior drawer sign, negative 
posterior drawer sign, no laxity medially or laterally, and a 
negative McMurray's test.  There was extension to 0 degrees.  
There was flexion to 90 degrees, limited by pain.  The 
examiner noted that X-rays revealed mild to moderate 
degenerative joint disease of the left knee.

At the March 1998 examination, the examiner stated the right 
hip was significant for the bone graft harvesting site with 
scar.  He noted that the area had been described as numb 
initially but that this numbness had resolved.  The veteran 
complained of right posterior hip pain and right medial thigh 
pain.  He was unsure as to swelling and said he had no flares 
of the right hip pain.  The veteran reported morning weakness 
and stiffness, but no heat, redness, instability, locking, or 
fatigability.  The examiner said there was lack of endurance 
as the pain limited the veteran's ability to walk or perform 
physical activities.  

On examination, the scar at the bone graft site measured 20 
centimeters and was located at the right iliac crest.  The 
scar was keloid, normal in texture; there was no adherence, 
mild tenderness, normal sensation, no ulcerations, and no 
elevation.  There was depression of the scar with no major 
tissue loss underneath.  There was right hip flexion from 0 
to 125 degrees, adduction from 0 to 10 degrees with pain at 
10 degrees.  There was abduction from 0 to 45 degrees with 
pain at 45 degrees, internal rotation from 0 to 10 degrees 
with pain at 10 degrees, and external rotation from 0 to 35 
degrees with pain at 35 degrees.  X-rays revealed mild 
degenerative changes of the right hip.

At the July 1999 hearing, the veteran's representative argued 
that, based on limitation of motion, the disabilities of the 
veteran's left knee and right hip supported greater than the 
ratings in effect at that time.  The veteran testified that 
after brief activity such as bending and squatting up and 
down, he experienced severe pain.  He testified that he was 
taking Motrin and aspirin but that he could never work more 
than four hours a day.

VA treatment records show that at a VA outpatient visit in 
May 2002, the veteran was noted to have bilateral knee 
crepitance without effusion.  There was full extension.  In 
May 2003, it was noted that the veteran was to use Motrin for 
joint pain.  At that time, the veteran reported that no 
specific joint was more painful than others.  At a visit in 
January 2004, the veteran was seen for follow-up, and the 
assessment included degenerative joint disease.  The examiner 
stated that the veteran was tolerating discomfort with 
minimal medication.

As noted in the Introduction, the results of a VA examination 
given in October 2004 provided the basis for increased 
ratings for both of the captioned issues, effective as of the 
date of the examination.  While the results of that 
examination are not germane to the issues here on appeal (and 
therefore will not be discussed), that an examination was 
conducted at that time is noted here only because it defines 
the end of the time period for which increased ratings are 
sought in the instant appeal.  



III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Court has held that when an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
Court has also held that staged ratings must also be 
considered when an increased rating is sought by an 
appellant.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Here, 
since the both of the captioned issues are on appeal of 
original ratings, and in accordance with the Court's January 
2008 vacatur, the Board will evaluate the veteran's claims 
for the period beginning with the initial effective date of 
February 18, 1998, until October 6, 2004.  See Fenderson, 
supra.  

A.  Left knee

The veteran contends that his service-connected degenerative 
joint disease of the left knee warrants an initial rating in 
excess of the currently assigned 20 percent rating under 
Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For purposes of rating disability from arthritis, the knee 
and hip are considered major joints.  38 C.F.R. § 4.45(f).  
Normal range of knee motion is from 0 degrees extension to 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2007).  
Diagnostic codes for limitation of leg motion are Diagnostic 
Codes 5260 and 5261.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a noncompensable, i.e., 0 percent 
rating, is warranted if leg flexion is limited to no more 
than 60 degrees; a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating to no more 
than 30 degrees, and a 30 percent rating to no more than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating of 0 
percent is warranted if leg extension is limited to 5 
degrees; a 10 percent rating requires extension limited to 10 
degrees; a 20 percent rating requires extension limited to 15 
degrees; a 30 percent rating requires extension limited to 20 
degrees; a 40 percent rating requires extension limited to 30 
degrees; and a 50 percent rating requires extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, 
warrants a 10 percent rating where there is slight impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  Id.

The Board notes that the VA General Counsel has issued two 
opinions pertinent to claims of entitlement to higher 
evaluations for knee disabilities.  These opinions reflect 
that a veteran who has X-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97; VAOGCPREC 9-98.  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  VAOPGCPREC 9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted for arthritis under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  VAOPGCPREC 9-98 
at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

Further, in VAOPGCPREC 9-98, the General Counsel held more 
generally that if a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve limitation 
of motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In 
addition, the Board notes that the General Counsel has also 
held that separate ratings may be assigned under Diagnostic 
Codes 5260 and 5261 for limitation of leg flexion and 
limitation of leg extension, respectively.  VAOPGCPREC 9- 
2004.

Review of the medical evidence discussed above shows that 
prior to the October 2004 VA examination, examination results 
showed full extension of the left knee, that is, to 0 
degrees, and that flexion of the left knee was limited to 90 
degrees by pain.  In order to warrant a rating in excess of 
the currently assigned 20 percent rating, there would have to 
be shown leg flexion limited to no more than 15 degrees, or 
extension would be required to be limited to 20 degrees.  In 
the veteran's case, where there is X-ray evidence of 
degenerative joint disease, the noncompensable limitation of 
motion warrants a 10 percent rating, and with consideration 
of the veteran's reports of flare-ups during which any 
movement of the knee hurt, the next higher rating of 20 
percent may be justified.

The Board, however, finds no basis for the assignment of a 
rating in excess of 20 percent for the left knee prior to the 
October 2004 examination.  While the veteran reported flare-
ups of left knee problems and instability in the left knee, 
the examiner at the March 1998 examination did not comment on 
increased pain, weakness, fatigability, or incoordination on 
repeated motion of the right knee that would, in the Board's 
opinion, warrant greater than the currently assigned 20 
percent rating.  In so finding, the Board takes into account 
the credibility and probative value of the veteran's lay 
statements to his examiner.  

As to credibility, the Board finds that, while the veteran is 
credible as a layperson to testify as to the symptoms he 
experiences, there is no evidence that he has the medical 
expertise necessary to translate his symptomatology into 
terms of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination, which would 
be necessary to warrant a higher rating under the applicable 
diagnostic codes.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1); see also DeLuca v. Brown, 8 
Vet. App. 202, 207 (1995).  

In the context of determining whether a higher rating is 
warranted based on the veteran's averment of left knee 
instability and flare-ups, the Board finds these statements 
to be less probative than the other statements he has made to 
his examiners and a VA hearing officer.  While the March 1998 
examiner said there was lack of endurance due to pain that 
limited the veteran's ability to walk or perform physical 
activities, the veteran himself reported to this examiner 
that his left knee instability occurred only about once every 
two weeks.  In fact, the veteran told his hearing officer at 
the RO in February 1998 that his left knee had given out on 
him only two or three times over the all the years he had had 
the disability.  Thus, the veteran's averment that his 
disability warrants a rating higher than the 20 percent 
assigned is at odds with his own statements.  The Board 
therefore finds that the veteran's statements that his flare-
ups and left knee instability only occurred infrequently are 
more probative than his averments that this disability 
warrants a rating higher than the 20 percent currently 
assigned; and those statements do not support award of a 
higher initial rating.    

The Board also finds no basis for a separate rating for the 
left knee under another diagnostic code.  In this regard, the 
veteran's service-connected left knee disability does not 
involve dislocation or removal the semilunar cartilage, which 
could be rated under Diagnostic Codes 5258 and 5258, 
respectively.  Further, there is no medical evidence of 
ankylosis of the knee, impairment of the tibia or fibula, nor 
is there evidence of genu recurvatum, precluding rating the 
left knee disability under Diagnostic Code 5256, 5262, or 
5263.  

The Board also notes that the veteran complained of 
instability of the left knee at the March 1998 VA 
examination, stating that his left knee gave out 
approximately once every two weeks.  While the examiner noted 
tenderness on palpation of the left knee, he found no 
evidence of instability, and in the absence of any such 
finding, that is, objective evidence of such impairment, the 
Board cannot find that prior to October 2004 that the 
veteran's left knee symptoms met or approximated the criteria 
for a separate compensable rating under Diagnostic Code 5257, 
which requires slight impairment in terms of recurrent 
subluxation or lateral instability for the assignment of a 10 
percent rating under that code.

In sum and for the foregoing reasons, the Board finds that 
prior to October 6, 2004, the veteran's degenerative joint 
disease of the left knee was manifested primarily by limited 
motion with pain, including periodic flare-ups but no 
instability, and that the preponderance of the evidence is 
against an initial rating in excess of 20 percent for 
degenerative joint disease of the left knee during that 
period.  

B.  Right hip

With the grant of service connection for degenerative 
arthritis of the right hip, the RO assigned an initial rating 
of 10 percent under Diagnostic Code 5010, which is the 
diagnostic code utilized for evaluating traumatic arthritis.  
The veteran contends that his service-connected degenerative 
arthritis of the right hip warrants a rating higher than the 
assigned initial rating of 10 percent.  

Under the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  As noted earlier, Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on limitation of motion 
of the affected joint.  Normal range of motion of the hip is 
from 0 degrees, or full extension of the thigh, to 125 
degrees of flexion of the thigh, normal range of hip and 
thigh abduction being from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

The Rating Schedule includes various diagnostic codes for 
rating limitation of motion of the hip, including Diagnostic 
Code 5251, where limitation of extension of the thigh to 5 
degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5252, thigh flexion limited to 45 
degrees warrants a 10 percent rating; thigh flexion limited 
to 30 degrees warrants a 20 percent rating; thigh flexion 
limited to 20 degrees warrants a 30 percent rating; and thigh 
flexion limited to 10 degrees warrants a 40 percent rating.  
Id.  

Under Diagnostic Code 5253, limitation of thigh rotation to 
the extent that the affected leg cannot toe-out more than 15 
degrees warrants a 10 percent rating.  Under that code, 
limitation of thigh adduction such that the veteran cannot 
cross his legs warrants a 10 percent rating.  Also under 
Diagnostic Code 5253, limitation of thigh abduction such that 
motion is lost beyond 10 degrees warrants a 20 percent 
rating.  Id.  

Under Diagnostic Code 5250, extremely unfavorable ankylosis 
of the hip, with the foot not reaching the ground and 
crutches necessitated warrants a 90 percent rating.  
Intermediate ankylosis warrants a 70 percent rating.  
Favorable ankylosis, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction 
warrants a 60 percent rating.  Id.  

On review of the record, the Board finds that, for the period 
in question, the veteran's degenerative arthritis of the 
right hip was manifested primarily by painful motion of the 
right hip with X-ray evidence of degenerative changes.  While 
the pain was noted to limit the veteran's ability to walk or 
perform physical activities, the range of motion of the right 
hip and thigh shown at the March 1998 VA examination did not 
meet the criteria for compensable rating in terms of 
extension, flexion, abduction, adduction, or rotation.  There 
was no indication that the veteran could not fully extend the 
right thigh.  He could fully flex and fully abduct the right 
thigh albeit with pain.  There was no indication that the 
veteran could not cross his legs, and the 35 degrees of 
external rotation demonstrated at the March 1998 VA 
examination was well beyond the limitation to 10 degrees 
required for a 10 percent rating under Diagnostic Code 5253.  
Finally, on examination, the examiner did not identify 
weakness, incoordination, or premature/excess fatigability, 
and the veteran specifically stated that he did not have 
flare-ups of right hip pain.  The Board therefore finds no 
evidence of functional impairment above and beyond the 
painful motion objectively demonstrated, which could provide 
a basis, with application of the provisions of 38 C.F.R. § 
4.40 and § 4.45, for the assignment of an initial rating in 
excess of the currently assigned 10 percent rating for 
degenerative arthritis of the right hip.  

Here, too, the Board takes into account the credibility and 
probative value of the veteran's lay statements to his March 
1998 examiner.  As noted, the veteran told this examiner that 
he has morning weakness and some lack of endurance due to 
pain, but also told the examiner that he has had no flare-ups 
of the right hip pain, and no instability, locking, or 
fatigability.  

Again, while the veteran is credible as a layperson to 
testify as to the symptoms he experiences, there is no 
evidence that he has the medical expertise to translate his 
symptomatology into terms of additional disability imposed by 
his reported morning weakness and lack of endurance due to 
pain.  Espiritu and DeLuca, both supra.  Once again, the 
Board finds that the veteran's own statements to his examiner 
and hearing officer regarding the impact of his hip 
disability are more probative than his later averment that a 
rating higher than the currently assigned 10 percent is 
warranted, and thus do not support award of a higher initial 
rating.    

In sum, the Board finds that prior to October 6, 2004, the 
veteran's degenerative arthritis of the right hip was 
manifested primarily by painful motion with X-ray evidence of 
arthritis, and the preponderance of the evidence is against a 
rating in excess of 10 percent for that disability.  

C.  Extraschedular consideration

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. §§ 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  

The Board finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards because it does not demonstrate that the veteran's 
service-connected disability has resulted in frequent periods 
of hospitalization or in marked interference with employment 
due exclusively to the veteran's service-connected 
disability.  Id.  

It is undisputed that the veteran's left knee and right hip 
disabilities have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  

The veteran has testified that his left knee and right hip 
disabilities have interfered with his employment, and he has 
said that he has not been able to maintain full-time 
employment as a carpenter because of this.  He has stated 
that he has been forced to work for himself and pick up work 
that allows him to work as he is able, which is never more 
than part time.  At the July 1999 hearing, the veteran 
testified that he was not working more than four hours a day, 
and when questioned further said that was because of his hip, 
his back, his knees and everything.  This adverse impact on 
the ability to work is precisely what the schedular ratings 
are designed to compensate for.  Id.  

Although provided ample opportunity to do so, the veteran has 
provided no detailed or independent evidence of the amount of 
time lost from work because of his left knee or right hip 
disability.  He has not offered any specifics that can be 
independently corroborated.  For example, the Board notes 
that the veteran testified at a hearing at the RO in February 
1998 that he had undergone an employment examination in about 
1959, yet he has provided no information that would permit a 
search for the report of that examination.  

The veteran has not provided evidence that shows an 
exceptional or unusual disability picture-frequent periods 
of hospitalization or in marked interference with employment 
due exclusively to the veteran's service-connected 
disability-as would render impractical the application of 
the regular schedular rating standards, as would be required 
for extraschedular consideration.  Put another way, the 
veteran has not shown that the combined 30 percent disability 
represented by these two disabilities in the period between 
February 1998 and October 2004, does not represent adequate 
compensation for the loss of working time from exacerbations 
or illnesses proportionate to the disabilities.  38 C.F.R. 
§§ 3.321(b), 4.1.  

Looking at this issue from another perspective, the Board 
notes that, for the period in question (from February 18, 
1998, until October 6, 2004), all of the veteran's service-
connected disabilities combined for evaluation purposes to 
give him a 50 percent disability rating.  A combined 50 
percent rating would suggest that he is being compensated for 
being able to work only about 50 percent of the time, which 
is entirely consistent with his testimony that he is only 
able to work four hours per day, again demonstrating that 
referral for extraschedular consideration is not appropriate.  

The veteran has provided a copy of a SSA earnings report, but 
that report shows only the veteran's reported earnings for 
each year, and gives no reason for lowered or no reported 
earnings.  The SSA earnings report therefore is not probative 
as to whether the veteran's service-connected disabilities 
were the cause of reduced or no reported earnings in any 
reported year.  In fact, a review of the SSA earnings 
statement reveals that, for the years in question-1998 
through 2004-the veteran had earnings reported in 1998, 
2000, and 2001 (2004 was not yet recorded), and that those 
earnings were between about $2200 and about $4300 annually.  
In the seven years prior to that the earnings averaged only a 
little above $4200 per year.  Most telling is the fact that 
the SSA earnings report shows that, for all of the years 
reported, 1951 through 2003, or 52 years, the veteran made 
$5000 dollars or more in only nine of those years.  In light 
of the foregoing, the Board cannot conclude that these two 
service-connected disabilities are such that they render 
impractical the application of the regular schedular rating 
standards for the period in question.  The Board therefore 
concludes that a remand of these issues to the RO for 
referral to the VA Central Office for consideration of a 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee prior to October 
6, 2004, is not warranted.  

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right hip prior to October 6, 
2004, is not warranted.  



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


